                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

JANE DOE                                                                  CIVIL ACTION

VERSUS                                                                    NO. 18-12345

TANGIPAHOA PARISH SCHOOL SYSTEM                                           SECTION A (2)




                                   ORDER AND REASONS

       Before the Court is a Motion for Partial Summary Judgment (Rec. Doc. 30) filed by

Defendant Tangipahoa Parish School System. Plaintiff Jane Doe has responded to this motion.

(Rec. Doc. 19). This motion, set for submission on September 4, 2019, is before the Court on the

briefs without oral argument.

       Jane Doe, a minor, alleges that in November of 2016, Dwayne Brown, an employee of

the Tangipahoa Parish School System, physically touched her in a sexual manner. (Rec. Doc. 1-

1, ¶ 2, State Court Pleadings). Plaintiff alleges that the Tangipahoa Parish School System was

negligent in the hiring and training of Brown and it failed to provide and maintain a safe learning

environment. (Id. at ¶3). Plaintiff filed a state court petition for damages due to a hostile

education environment pursuant to Title IX, 20 U.S.C. § 1681(a). (Id. at ¶ 5).

       A jury trial is scheduled for March 23, 2020. (Rec. Doc. 20).

       Defendant Tangipahoa Parish School System now requests that this Court dismiss all of

the Plaintiff’s 42 U.S.C. §1983 claims and punitive damage claims under Title IX against the

Tangipahoa Parish School System.




                                                1
        Plaintiff concedes that this Motion for Partial Summary Judgment against the Tangipahoa

Parish School System should be granted.1 More specifically, the Plaintiff concedes that there is

no evidence that the Tangipahoa Parish School System implemented a formal policy that was a

repudiation of constitutional rights and that it was the moving force behind the alleged

constitutional violation at issue in this case. (Rec. Doc. 19, Plaintiff’s Opposition at 2). Further, the

Plaintiff concedes that punitive damages are not available in private actions brought to enforce

Title IX. Id.

        Thus, the Court is persuaded that the Plaintiff’s 42 U.S.C. §1983 claims and punitive

damage claims under Title IX against the Tangipahoa Parish School System should be dismissed.

        Accordingly, and for the foregoing reasons;

        IT IS ORDERED that the Defendant’s Motion for Partial Summary Judgment (Rec.

Doc. 30) is GRANTED. However, as to the extent that the Plaintiff’s state court petition alleges

any state law claims against the Defendant, these claims remain unaffected.



        September 6, 2019



                                                               __________________________________
                                                                      JUDGE JAY C. ZAINEY
                                                                 UNITED STATES DISTRICT JUDGE




1
 The Plaintiff explicitly recognized this fact by stating in her opposition that, “[t]he plaintiff does not
have an [sic] valid opposition to the granting of the Motion for Summary Judgment.” (Rec. Doc. 19,
Plaintiff’s Opposition at 2).

                                                       2
